USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 1 of 10


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

Robert Haddad,
       Plaintiff,

v.

Midwest Pipecoating, Inc.,
     Defendant.

                                          COMPLAINT

       Comes now Plaintiff and files his complaint against Midwest Pipecoating, Inc. ("MWPC")

for discrimination pursuant to Title VII and for retaliation after he complained of national origin

discrimination. In support of his Complaint he states the following:

                                 JURISDICTION AND VENUE

       1.      This is an action for injunctive and declaratory relief brought on behalf of Mr.

Haddad, an employee of MWPC. The plaintiff has suffered discrimination on the basis of his

country of origin in violation of the Civil Rights Act of 1964 as amended (“Title VII”). If

Defendant is not enjoined, Plaintiff will continue to be subjected to such discrimination.

       2.      This court has subject-matter jurisdiction of this complaint pursuant to 28 U.S.C.A.

§§ 1331, and 1343(a)(4).

       3.      Plaintiff’s claims for declaratory relief are authorized by 28 U.S.C. §§ 2201, 2202

and Rule 57 of the Federal Rules of Civil Procedure.

       4.      Plaintiff’s claims for injunctive relief are authorized by 28 U.S.C. §§ 2283, 2284

and Rule 65 of the Federal Rules of Civil Procedure.

       5.      This cause of action arose in the Northern District of Indiana. Therefore, venue is

proper under 28 U.S.C. Section 1391(b).

                                                 1
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 2 of 10


        6.     Venue is proper in this district pursuant to 28 U.S.C.A. § 1391 also because MWPC

resides in Indiana, is an entity with the capacity to sue and be sued in its common name under

applicable law and is subject to this court's personal jurisdiction.

                              FACTS COMMON TO ALL COUNTS

        7.     Plaintiff exhausted his administrative remedy with the United States Equal

Employment Opportunity Commission prior to filing this suit. (Ex. 1).

        8.     On August 5, 1988 Mr. Haddad was born. He is of Jordanian and Syrian descent

(“Middle Eastern”).

        9.     Plaintiff began working for the defendant in February of 2019 after applying via

Indeed to MWPC’s advertisement. Plaintiff worked out of Defendant’s Schererville office as an IT

specialist.

        10.    As a condition of employment, MWPC required by HR Officer Jeff Clapman

Plaintiff to complete an EEO survey declaring his demographics.

        11.    On February 14, 2019, Defendant required Plaintiff to file weekly task reports; He

was the only person required to do such reporting.

        12.    On April 3, 2019, Plaintiff complains to Defendant’s HR office and to one of his

bosses about racial slurs being made against Plaintiff by a manager named Aaron Juarez.

Specifically, Plaintiff advised that the manager was making Arab (AY-RAB) comments.

        13.    After Plaintiff complained, Defendant’s manager phoned the plaintiff and informed

the plaintiff specifically “I Don't know how you are going to make it here . . . your life is coming

to an end here.”

        14.    August 29, 2019 Plaintiff requests a screen blocker for his computer to ease the

strain on his eyes, but his request was ignored.

                                                   2
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 3 of 10


       15.     On or about September 12, 2019 Mr. Haddad makes an expense request of manager

Juarez. Defendant’s manager purposely did not reply.

       16.     On or about September 12, 2019, Plaintiff complains a second time to HR about

Juarez and his racial slurs and about his taking a photo of Plaintiff.

       17.     Taking photos while on MWPC’s premises is specifically prohibited of all

employees.

       18.     On September 12, 2019, Defendant’s manager submits the photo to managers and

erroneously describes the picture of being Plaintiff sleeping at his desk – when he was supposed

to be working. This was untrue, Plaintiff, being a salaried employee, arrived forty minutes early

that day and was on break at 4:55 PM as the clock was turning to 4:56 PM and others were leaving

for the day.

       19.     When asked to explain, Plaintiff provided evidence to defendant of his being active

up to the point when he went on break.

       20.     Defendant advised Plaintiff that he was not to come into work on September 13,

2019, pending an investigation. Manager Juarez remained at work.

       21.     For a third time, on September 16, 2019, Plaintiff complains to Defendant’s HR

about manager Juarez’s racial slurs, character assassination, and defamation.

       22.     Again, on September 17, 2019 Mr. Haddad asks Juarez for expense reimbursements

like other non-Middle Eastern American employees were being reimbursed. Manager Juarez sends

the on to upper management and says he would not grant the expense. The request was ignored.

       23.     On or about September 19, 2019, manager Juarez receives a written reprimand from

Defendant for using racial slurs which he admitted using against Plaintiff.

       24.     On September 19, 2019, Juarez emails Plaintiff's boss and complains about

                                                  3
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 4 of 10


Plaintiff’s work quality, his inability to write computer code, and a complaint from a non-Middle

Eastern employee that worked with Plaintiff. In fact, Plaintiff was called by that employee, likely

as a ruse planned by Defendant’s managers to get Plaintiff in trouble, to help her out with her PC.

          25.   As to his work quality, Plaintiff was complimented on frequently as to his work

quality and compared as being better to his predecessors by a majority of the staff. For example,

he was told he was better than the last person Defendant had in IT.

          26.   Plaintiff’s IT experience spans several years, prior to Defendant he worked for an

IT consulting firm as a Network Systems Engineer doing Network, Server, Virtualization, Cloud,

and general IT support. He worked for the Federal Aviation Administration, Chicago Department

of Aviation, Illinois Finance Authority, Illinois State Police - Bureau of Identification, A

professional architectural firm, The City Colleges of Chicago, and numerous small businesses for

website management and server hosting. Each of these environments rivaled the technical

challenges he handled at MWPC. He brought the defendant experience similar to being responsible

for ten of Defendant’s IT environment - all at the same time!

          27.   This subterfuge carried out by defendant’s managers was a violation of Defendant’s

"rumor spreading policy" yet these non-Middle Eastern employees were not reprimanded despite

the Defendant’s policy warranting discipline up to and including termination for such acts.

          28.   On September 20, 2019, Plaintiff refutes the claims waged against him by manager

Juarez.

          29.   On September 20, 2019, Plaintiff’s employment is terminated by Defendant

allegedly for violating company policy.

          30.   Manager Juarez was not terminated. Neither was the Caucasian female that colluded

with this manager to make a false accusation against Mr. Haddad.

                                                 4
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 5 of 10


         31.      Due to the termination of his employment with the defendant, Plaintiff has lost an

$85,000 annual salary and other benefits of employment with MWPC.

         32.      MWPC has several hundred employees and is subject to federal laws prohibiting

discrimination such as The Civil Rights Act.

                                    COUNT I –DISCRIMINATION

         33.      Plaintiff here re-alleges all preceding pleading paragraphs.

         34.      Plaintiff, against his will, was required to report his demographics to Defendant as

a condition of employment.

         35.      Plaintiff worked in an environment where the managers would incorrectly assume

Mr. Haddad’s long heavy coat was traditional Arab garb, a thobe. It is very unlikley to confuse a

navy blazer with a long white middle eastern man dress (thobe or dish dash) which supports the

Defendant’s managers and agents deliberately lying about Plaintiff.

         36.      Plaintiff worked in an environment where the managers and other non-Middle

Eastern employees make frequent jokes of mass genocide of Arabic and Persian nations such as

Syria and Iran.

         37.      Plaintiff would be accused of random accusations by the defendant’s managers such

as leaving the water running in the bathroom yet when plaintiff refuted the claims managers did

not believe him; Defendant’s acts were tantamount to profiling of plaintiff because Defendant

believes non Middle Eastern white employees and profiles Middle Eastern Employees to be always

up to no good.

         38.      Plaintiff reported to Defendant that its non-Middle Eastern employees were

committing such acts and violating MWPC's policies rules by, among other things, using racial

slurs.

                                                    5
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 6 of 10


       39.     Defendant’s managers would not treat Mr. Haddad fairly when they purposely

ignored and thus refused him expense reimbursements that were freely given to other non-Middle

Eastern employees.

       40.     In its employment practices, MWPC favors white non-Middle Eastern employees

over Mr. Haddad. Particularly, MWPC ignored the complaints of Plaintiff while acknowledging

and remedying the complaints of the non-Middle Eastern employees.

       41.     Defendant fired Plaintiff.

       42.     Plaintiff was stripped of valuable employment benefits, e.g. vacation, health

insurance, Keycard, and computer logins.

       43.     For no other reason than his being Middle Eastern, MWPC intentionally terminated

Plaintiff from his IT position and denied him the regular benefits of employment while he was

employed by Defendant (e.g. expense, comfortable working conditions, recognition of his

complaints).

       44.     Even after he was terminated the defendant continued to treat Plaintiff differently

when the Defendant refused to communicate why Plaintiff was terminated despite Plaintiff asking

multiple times and explaining that he wanted to know for legal reasons to inform the EEOC or his

attorney. Defendant’s non-Middle Eastern employees are routinely given service letters or written

discharge papers advising of a reason for termination.

       45.     MWPC had full knowledge and recklessly ignored its violation of the racial

discrimination laws when it terminated Plaintiff and stripped him of his employment benefits based

on his being Middle Eastern; In fact, Plaintiff forewarned MWPC management of the consequence

of their actions for discriminating against him, that they should not be doing so.

       46.     Except for his being Middle Eastern, there is no other reason to explain why MWPC

                                                 6
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 7 of 10


terminated and stripped Plaintiff of his employment benefits. Any such reason would necessarily

be a pretext.

       47.      MWPC discriminated against Mr. Haddad by his country of origin as a determining

factor in its employment decisions against him.

       48.      MWPC's managers, Plaintiff's bosses, while acting as managers for MWPC,

recklessly disregarded Plaintiff's right not to be discriminated or retaliated against; particularly so

when management intentionally refused to acknowledge his complaints of racial slurs by

management and instead suspended him for violating a policy but not doing the same to others

who violated the policies of Defendant.

       49.      At the time of these discriminations Plaintiff had passed all necessary requirements

to qualify highly for his work. He had a good work record. Because of these factors, if Plaintiff

was from other Jordan and Syria, he would have received the respect that other non-protected

employees and managers received.

                                   COUNT II – RETALIATION

       50.      Plaintiff here re-alleges all preceding pleading paragraphs.

       51.      After Plaintiff complained about the racial slurs used against him by manager

Juarez, MWPC allowed the manager to persist in his acts without reprimand, an offense that

warrants reprimand for any MWPC employee; Not until Plaintiff was going to be terminated did

Defendant choose to do so.

       52.      MWPC management specifically ignored Plaintiff’s requests for expense

reimbursements after he complained about the racial slurs he received by management.

       53.      MWPC management specifically staged a violation of company policy by Plaintiff

after Plaintiff complained of racial slurs he received by management. Plaintiff was fired four days

                                                  7
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 8 of 10


after complaining so.

       54.    After Plaintiff complained about the racial discrimination, MWPC's managers

ignored Plaintiff's complaints that MWPC's managers were harassing him, making work difficult

for him and creating a hostile work environment to which Defendant contributed and condoned.

Plaintiff was described by Defendant as raising suspicion/being suspicious which can be for no

other reason than his being Middle Eastern.

       55.    Plaintiff refuted the counter allegations against him that were waged as retaliation

and provided Defendant with undeniable video and photo evidence that was ignored by Defendant

and its HR department – Plaintiff did not receive a fair HR investigation as other non-Middle

Eastern employees do.

       56.    Too, Defendant refused to believe Plaintiff’s clear explanations for his alleged

napping, yet Defendant believes the explanations of other non-Middle Eastern employees and

chose not to believe him in retaliation for his complaining about discrimination.

       57.    As a result of Plaintiff complaining, Defendant and its managers began a campaign

to assassinate his good name and character when they, among other things, published that he did

not know how to program SQL.

       58.    Plaintiff has been subjected to different MWPC work standards and policies than

other employees solely because Plaintiff complained about MWPC's discrimination against him

due to his being of Jordanian and Syrian descent.

       59.    The general culture of the Defendant was such that management did not assist him

when he complained orally about the ill treatment he was receiving because of his being Middle

Eastern, allowed the MWPC manager's discriminatory abuse to be carried out without recourse,

and was generally one of a hostile nature toward himself as a Middle Easter IT professional.

                                                8
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 9 of 10


       60.     Because of the Defendant's retaliatory acts, Plaintiff has been terminated and his

reputation has been smeared. He lost wages, he was denied the opportunity to work in a position

without the threat of further ill treatment, and he has been humiliated in the presence of other

employees of the Defendant that support his work for MWPC, e.g. the accounting staff.

       61.     Defendants have violated Title VII, and will continue to violate Title VII if not

enjoined, because MWPC maintains policies, programs, and classifications that impermissibly

discriminate on the basis of national origin. Accordingly, defendants have taken personnel actions

in violation of the purposes of Title VII that such policies be free from any discrimination based

on national origin.

                                   COUNT III – DEFAMATION

       62.     Plaintiff here re-alleges all preceding pleading paragraphs.

       63.     Defendant and its managers published amongst themselves and to other employees

written communications with the lie that Plaintiff, an IT specialist, did not know how to write using

SQL computer programming language; that his IT work was not good enough to ask for help; and

that he used the “f word” while talking with a female worker. (Ex. 2).

       64.     As a result of the publication of lies about the plaintiff’s occupation and Defendant’s

reckless disregard for looking into the truth, Plaintiff has suffered and the esteem of his colleagues

and others to him have been severely diminished.

       WHEREFORE, Plaintiff respectfully requests that this court enter a judgment for Plaintiff

and award him (a) A permanent injunction prohibiting MWPC, and its employees, agents, officers,

representatives and servants from discriminating on the basis of national origin to make job duty,

termination, hiring, promotion and other employment decisions; (b) A declaratory judgment that

MWPC, violated, and is violating, Plaintiff’s rights under the Civil Rights Act; (c) An award of

                                                  9
USDC IN/ND case 2:20-cv-00396-PPS-JEM document 1 filed 11/04/20 page 10 of 10


damages to Plaintiff for liquidated damages, lost wages, future wages and lost future earning

capacity, compensatory damages and an amount for his mental anguish, punitive damages arising

from the MWPC manager's reckless disregard; (d) An award to Plaintiff for attorney’s fees and

costs of suit; and (e) An award of such other relief as the court may deem just and proper in the

premises.

                                                    Respectfully submitted,

                                                    /s/Daniel Zamudio
                                                    Daniel Zamudio, Ind# 26942-45
                                                    Zamudio Law Professionals, PC
                                                    233 South Colfax
                                                    Griffith, Indiana 46319
                                                    Phone (219) 924-2300
                                                    Fax (219) 924-2401
                                                    dan@zlawpro.com
                                                    Attorney for Plaintiff




                                               10
